Order entered November 13, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00985-CR

                              OCZAVEONE JACKSON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F12-60601-X

                                           ORDER
        The court REINSTATES the appeal.

        On November 3, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We received the reporter’s record on November 12, 2014.

Therefore, in the interest of expediting the appeal, we VACATE the November 12, 2014 order to

the extent it requires findings.

        The November 3, 2014 order also noted that the Court has not received the trial court’s

certification of appellant’s right to appeal, which the trial court is required to prepare in each

case in which the defendant is appealing. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420
S.W.3d 803 (Tex. Crim. App. 2013). The certification was not filed with the reporter’s record.
       Accordingly, we ORDER the Honorable Jeanine Howard, Presiding Judge, Criminal

District Court No. 6, to file a completed certification of appellant’s right to appeal within

FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jeanine Howard, Presiding Judge, Criminal District Court No. 6; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.


                                                      /s/       ADA BROWN
                                                                JUSTICE